Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Chemung County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner was charged in a misbehavior report with unauthorized organization and violating facility correspondence regulations. At the conclusion of a tier III disciplinary proceeding, he was found guilty of both charges. Following affirmance on administrative appeal, petitioner initiated this CPLR article 78 proceeding.
We confirm. The misbehavior report, together with the documentary evidence and the testimony adduced at the hearing, as well as the confidential testimony considered by the Hearing Officer in camera, comprise substantial evidence in support of the determination of guilt (see Matter of Morillo v Goord, 38 AD3d 947, 947 [2007]). Petitioner’s exculpatory testimony regarding the content of the correspondence presented a credibility issue for resolution by the Hearing Officer (see Matter of Thompson v Goord, 37 AD3d 914, 914 [2007]). As for petitioner’s allegation of deficiencies in the misbehavior report, the information contained therein was sufficiently particular to enable him to prepare a defense (see Matter of Ramirez v Goord, 32 AD3d 601, 601 [2006]). To the extent preserved, petitioner’s remaining assertions have been examined and found to be unpersuasive.
Mercure, J.P., Peters, Carpinello, Mugglin and Kane, JJ., *765concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.